Citation Nr: 0838435	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  06-07 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUE

1. Entitlement to a compensable initial evaluation from 
August 4, 2004, for the service-connected bilateral hearing 
loss.  

2. Entitlement to an evaluation in excess of 20 percent from 
June 28, 2008, for the service-connected bilateral hearing 
loss.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran.


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1952 to 
October 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 RO rating action that 
granted service connection for bilateral hearing loss (BHL) 
and assigned a noncompensable rating effective on August 4, 
2004.  

During the course of the appeal, in a July 2008 rating 
decision, the RO assigned a 20 percent evaluation for the 
service-connected BHL, effective on June 28, 2008.  

Inasmuch as higher ratings are available for the service- 
connected BHL before and after June 2008, and as a claimant 
is presumed to be seeking the maximum available benefit for a 
given disability, the veteran's claims for higher rating as 
reflected on the title page remain viable on appeal. See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  

Further, as the claim before the Board involves a request for 
higher initial rating following the grant of service 
connection, the Board has characterized the issue in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for disabilities already service- 
connected).  

The veteran testified before the undersigned Veterans Law 
Judge in a March 2008 hearing at the RO.  

At the hearing the veteran submitted an audiological 
evaluation with a waiver of initial RO jurisdiction. The 
Board accepted this additional evidence for inclusion into 
the record on appeal. See 38 C.F.R. § 20.800.  

In April 2008, the Board remanded this case to the RO for 
additional development and adjudication.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  Prior to October 4, 2006, the service-connected bilateral 
hearing disability is not shown to have been manifested by 
worse than Level II hearing acuity in the right ear and Level 
II hearing acuity on the left.  

3.  Beginning on  October 4, 2006, the service-connected 
bilateral hearing loss is shown to have been manifested by a 
Level V hearing acuity in the right ear and a Level V hearing 
acuity on the left.  


CONCLUSION OF LAW

1.  The criteria for that assignment of a compensable rating 
for the service-connected bilateral hearing loss prior to 
October 4, 2006, are not met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.85 including Tables VI, VIa, VII and Diagnostic Code 6100 
(2008).  

2.  The criteria for the assignment of a rating of 20 
percent, but no higher for the service-connected bilateral 
hearing loss beginning on October 4, 2006, are met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.7, 4.10, 4.85 including Tables VI, VIa, 
VII and Diagnostic Code 6100 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
veteran of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
veteran what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a veteran in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

The issue on appeal is a "downstream" issue in that the RO's 
correspondence to the veteran prior to the rating decision on 
appeal addressed the elements for establishing entitlement to 
service connection, but not the elements for increased rating 
for a service-connected disability.  

However, in a May 2008 letter, the RO advised the veteran 
that to establish entitlement to increased rating for a 
service-connected disability the evidence must show that the 
condition has become worse.  The veteran had ample 
opportunity to respond prior to the July 2008 rating 
decision.

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claims on appeal, and has been afforded ample 
opportunity to submit such information and evidence.

In addition, the RO's May 2008 letter informed the veteran 
that VA is responsible for getting relevant records held by 
any Federal agency and that VA would make reasonable efforts 
to obtain relevant records from non-Federal agencies and 
entities if authorized by the veteran to do so.

Accordingly, the Board further finds that the August 2004 RO 
letter cited above satisfies the statutory and regulatory 
requirement that VA notify a veteran what evidence, if any, 
will be obtained by the veteran, and what evidence, if any, 
will be obtained by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the veteran.  

As explained, all three content-of-notice requirements have 
been met in this appeal and the veteran has been afforded 
ample opportunity to submit such information and evidence. 

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a veteran 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  See id.

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the veteran.  See id.

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were not 
provided to the veteran until after the rating decision on 
appeal. This is logical since the issues on appeal arose 
after the issuance of the rating decision.

However, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and 
readjudicated in the July 2008 rating decision, after such 
notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded opportunity to submit such information 
and/or evidence prior to the issuance of the July 2008 rating 
decision.

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, did the 
veteran or his representative inform the RO of the existence 
of any evidence-in addition to that noted below-that needs 
to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that, in rating cases, a claimant must be informed of 
the rating formulae for all possible schedular ratings for an 
applicable rating criteria.  The RO notified the veteran of 
all applicable rating formulae in a January 2006 Statement of 
the Case (SOC), which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  This was 
accomplished in an April 2006 RO letter.  

In the recent case of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), the Court articulated notice standards for rating 
claims.  However, Vazquez does not apply to "initial 
rating" claims such as the one presently on appeal before 
the Board. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service treatment record (STR) is on file, as 
are medical records from those VA and non-VA medical 
providers that the veteran identified as having relevant 
records.  Neither the veteran nor his representative has 
identified, and the file does not otherwise indicate, that 
there are any other VA or non-VA medical providers having 
additional records that should be obtained.  

The veteran was afforded appropriate VA medical examinations, 
most recently in June 2008.  The veteran does not contend, 
and the file does not show, that the examinations were 
inadequate for rating purposes, or that his symptoms have 
become worse since his most recent examination.  

The Board accordingly finds that remand for a new examination 
is not required at this point.  See 38 C.F.R. § 3. 159(c)(4).  

The veteran has been afforded a hearing before the Board at 
which he presented oral testimony in regard to his symptoms; 
he also presented additional documents to be incorporated 
into the record on appeal.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson, the U.S. Court of Appeals for Veterans 
Claims (Court) distinguished appeals involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service-connected.  See 12 Vet App 119, 125-26 
(1999).  

Accordingly, where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection, and consideration of the appropriateness 
of "staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required. See id. at 126-27.

Moreover, the Board notes, the Court recently held that in 
claims for increased rating VA must consider that a claimant 
may experience multiple distinct degrees of disability, 
resulting in different levels of compensation, from the time 
the increased rating claim is filed to the time a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Given the nature of claims for initial evaluation, the Board 
has considered all evidence of severity since the effective 
date for service connection, and has considered whether 
"staged ratings" apply.  See Fenderson, 12 Vet App at 126.  
The Board's adjudication of this claim accordingly satisfies 
the requirements of Hart.  21 Vet. App. at 509.  

Hearing loss is rated under the criteria of 38 C.F.R. § 4.85, 
Diagnostic Code (DC) 6100.  Evaluations of defective hearing 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1993).  

Hearing impairment is determined by averaging the hearing 
impairment at each of the four designated frequencies (1000, 
2000, 3000, and 4000 Hertz).  38 C.F.R. § 4.85.  This results 
in a Puretone Threshold Average for each ear.  Id.  

The Puretone Threshold Average is charted, in conjunction 
with the Speech Discrimination Percentage for that ear, in 
Table VI of 38 C.F.R. § 4.85.  Id.  This results in a score, 
expressed as a Roman numeral, for each ear.  Id.  The Roman 
numeral scores for both ears are then charted in Table VII of 
38 C.F.R. § 4.85, and the intersection of the scores provides 
the percentage of disability.  Id.



Table VI


NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE 
THRESHOLD AVERAGE AND SPEECH DISCRIMINATION.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 




 Table VIa


NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ONLY ON 
PURETONE THRESHOLD AVERAGE.

0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX 
X
XI


Table VII


PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT
(Diagnostic Code 6100)

Poorer Ear

Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

Effective on June 10, 1999, there are two provisions for 
evaluating veterans with exceptional patterns of hearing 
impairment that cannot always be accurately assessed under 
the standards of 38 C.F.R. § 4.85 as discussed.  These 
provisions apply when either the puretone threshold at each 
of the four specified frequencies is 55 decibels or more, 38 
C.F.R. § 4.86(a), or when the puretone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, 38 C.F.R. § 4.86(b).  

If either of these provisions applies, each ear is evaluated 
separately.  See 38 C.F.R. § 4.86.  Accordingly, the Roman 
numeral designation for the ear with an exceptional pattern 
of hearing impairment is derived from Table VI or VIa, 
whichever results in the higher numeral; moreover, when 
§ 4.86(b) is applicable, the assigned numeral is elevated to 
the next higher Roman numeral.  See id.    

As documented below, the exceptional patterns do not apply in 
this case.  Accordingly, hearing loss is rated by application 
of 38 C.F.R. § 4.85.  


Initial evaluation prior to June 28, 2008.

In April 2005, the veteran underwent a VA audiological 
evaluation in which his audiometer scores were as follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
45
80
70
80
69
LEFT
N/A
35
50
55
75
54

Speech recognition scores were 92 percent right ear and 88 
percent left ear.  The audiologist diagnosed mild-to-profound 
sensorineural hearing loss (SNHL) bilaterally.  

Charting the veteran's April 2005 audiological scores against 
Table VI shows a Level II hearing acuity in the right ear and 
a Level II  hearing acuity in the left ear.  

Charting a Level II hearing loss and a Level II hearing loss 
against Table VII results in a noncompensable rating.  

Based upon the foregoing, an initial compensable evaluation 
from August 4, 2004 for the veteran's service-connected BHL 
is not warranted.  


Evaluation from June 28, 2008.

More recently, in June 2008, the veteran underwent a second 
VA audiological evaluation in which his audiometer scores 
were as follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
50
70
85
90
74
LEFT
N/A
35
40
60
80
54

Speech recognition scores were 76 percent in the right ear 
and 72 percent in the left ear.  The audiologist diagnosed 
mild-to-profound sensorineural hearing loss (SNHL) in the 
right ear and mild-to-severe SNHL in the left ear.  

Charting the veteran's June 2008 right ear audiological 
scores against Table VI shows a Level V hearing acuity in the 
right ear and a Level V hearing acuity in the left ear.  

Charting a Level V hearing loss and a Level V hearing loss 
against Table VII results in a 20 percent rating.  
Accordingly, the criteria for the assignment of a rating 
higher than 20 percent for the service-connected hearing loss 
is not warranted.  

Here, the submitted medical evidence and the veteran's 
assertions of increasingly severe hearing loss, in the 
Board's estimation, establishes  that the service-connected 
bilateral hearing loss was likely productive of level V 
hearing in each ear beginning on October 4, 2006.  
Accordingly, the increased rating of 20 percent should be 
effective from that date.  

Finally, the Board notes, referral for extraschedular 
consideration may be warranted if a veteran's disability 
presents any unusual or exceptional circumstances, such as 
marked interference with employment or frequent periods of 
hospitalization.  See 38 C.F.R. § 3.321.  Since the record in 
this case does not show any such circumstances, the Board 
finds that referral for extraschedular consideration is not 
warranted.  See id.



ORDER

An increased, compensable rating for the service-connected 
bilateral hearing loss prior to October 4, 2006, is denied.  

An increased rating of 20 percent, but not higher  for the 
service-connected bilateral hearing loss beginning on October 
4, 2006 is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  


____________________________________________
STEPHEN L WILKINS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


